Status of Application
1.	Claims 1-8 are pending in the application. Each claim was allowed in the previous Office Action and remains as such herein. 
Corrected Notice of Allowability
2.	This Corrected Notice of Allowability is prepared to indicate consideration of the Information Disclosure Statement received after the mailing of the Notice of Allowability on 08/04/2021. No changes are made to the allowed claims or to the reasons for allowance. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/29/2021 was filed after the mailing date of the Notice of Allowability on 08/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-8 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed sintered material and method for producing a sintered material. Specifically, the prior art fails to teach a first phase of cubic boron nitride and a second phase of partially stabilized ZrO2, wherein Al2O3 in said second phase in either the grain boundary or the crystal grain, and wherein said second phase is in contact with one or more surfaces of the first phase, and wherein two or more cBN particles adjacent to and in direct contact with one another and the contact length of said particles is represented by the parameters dk, Di, and Dii as related by formulas (I) and (II) of claim 1. The prior art also does not teach or suggest a process in which a sintered material comprising a first phase of cBN particles and a second phase of partially stabilized ZrO2 containing Al2O3 in the grain boundary or crystal grain, wherein the material is produced by forming a sintering precursor via coating of said ZrO-2 onto cBN particles, and thereafter sintering said precursor at a pressure at a 1-20 GPa. 
The most relevant prior art references found are Shiro (WO 2016/068222 A1) and Matsuda et al (US 2016/0052827). The difference from instant claims is that while Shiro teaches a cubic boron nitride sintered body that comprises 50-75 volume% of cubic boron nitride along with a binding phase, said binding phase comprising a Zr compound that can be stabilized ZrO2 and that can further comprise Al2O3, and wherein the cubic boron nitride and ZrO2/Al2O3 compound are sufficiently in contact, Shiro does not disclose the nature of the grain contacts, and it has been shown by way of evidence that the Shio process would not lead to grain contact length meeting the formula limitations of instant claim 1. Matsuda teaches a method of making a similar cBN material used in the same cutting tool applications, and teaches that coating the cBN particles in the sintering precursor with an Al2O3 component leads to even distribution of the secondary component; the Matsuda process, however, is incompatible with that taught by Shiro, as shown above, and thus one of ordinary skill would not have had motivation to modify Shiro to use the Matsuda coating step. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW20 October 2021